Citation Nr: 1204386	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-18 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the severance of service connection for a cognitive disorder manifested by memory problems secondary to non-Hodgkin's lymphoma was proper.


REPRESENTATION

Appellant represented by:  California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant's representative.


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to August 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, severed service connection for a cognitive disorder manifested by memory problems.  

The Veteran's April 2010 substantive appeal included a request for a hearing before a Veterans Law Judge at the RO.  The hearing was held in March 2011, but the Veteran was unable to attend due to his institutionalization in a mental health facility.  The Veteran's representative provided testimony and argument on the Veteran's behalf in accordance with 38 C.F.R. § 20.700(b) (2011), and a copy of the hearing transcript is included in the claims file.  


FINDING OF FACT

The Veteran's diagnosis of a cognitive disorder was not clearly erroneous, and the change in diagnosis to dementia is not a valid basis for the severance of service connection. 


CONCLUSION OF LAW

The criteria to sever service connection for the Veteran's cognitive disorder manifested by memory problems secondary to non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1110, 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of the information or evidence necessary to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a) , 5103A; 38 C.F.R. § 3.159(b).  In cases involving the severance of service connection, which is an action initiated by the RO as opposed to the veteran, there are particular notification and assistance procedures that VA must perform.  38 C.F.R. § 3.105(d).  In the decision below, the Board has restored service connection for a cognitive disorder.  Accordingly, regardless of whether VA successfully met its notification and assistance obligations, no harm or prejudice to the Veteran has resulted.

Entitlement to service connection for a cognitive disorder manifested by memory loss secondary to non-Hodgkin's lymphoma was granted in a June 2006 rating decision, effective June 1, 2005.  In April 2009, the RO proposed to sever service connection for the cognitive disorder and the severance occurred in the January 2010 rating decision on appeal, effective April 1, 2010.  The Veteran contends that the severance of service connection for a cognitive disorder was improper.

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  
In Stallworth, the Court recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  

The Veteran's claim for service connection for mental problems caused by chemotherapy to treat service-connected non-Hodgkin's lymphoma was received by VA in June 2005.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  In the June 2006 rating decision that awarded service connection for a cognitive disorder manifested by memory problems, the RO found that the evidence of record established a link between the Veteran's chemotherapy for non-Hodgkin's lymphoma and a cognitive disorder.  

In April 2009, the RO proposed to sever service connection for the Veteran's cognitive disorder.  The proposed severance was based on the results of a March 2009 VA mental disorder examination and the VA examiner's conclusion that the previous diagnosis of a cognitive disorder was in error; a new diagnosis of dementia was rendered and the examiner determined that the Veteran's dementia was not likely the result of chemotherapy for lymphoma.  In an April 2009 letter accompanying the rating decision, the RO notified the Veteran of the proposed action, informed him of his right to submit evidence and appear for a personal hearing, and allowed him a period of 60 days as required under 38 C.F.R. § 3.105(d).  The Veteran did not respond to the proposal to sever service connection, and a January 2010 rating decision severed service connection for a cognitive disorder effective April 1, 2010.

The severance of service connection for a cognitive disorder in the January 2010 rating decision was based on a change in diagnosis.  Under 38 C.F.R. § 3.105(d), a change in diagnosis may be accepted as a basis for a severance action if the examining physician certifies that, in light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  After reviewing the evidence of record, the Board finds that the March 2009 VA examination report does not rise to the level of certifying the previous diagnosis of a cognitive disorder as "clearly erroneous" as required by the applicable regulation.  Although the VA examiner characterized the change from a cognitive disorder to dementia as correcting an erroneous diagnosis, review of the examination report indicates that that change was based on the Veteran's recent behavior rather than a finding that the diagnosis of a cognitive disorder in March 2006 had been clearly erroneous. 

When the Veteran was examined in March 2006, he manifested a long history of depression, difficulties with memory and impulse control, and trouble managing his funds.  The examiner diagnosed a nonspecified cognitive disorder that was most likely due to chemotherapy.  In July 2008, the Veteran was hospitalized at the Reno VA Medical Center (VAMC) for major depressive disorder, suicidal ideation, and psychotic features.  He was then transferred to the San Francisco VAMC for electric shock therapy to treat his increasingly bizarre behavior.  The Veteran appeared to improve and was released in January 2009.  However, a few days later, the Veteran was readmitted to the VAMC after an episode where he apparently drank soap.  A head CT performed in January 2009 demonstrated some findings indicative of dementia, but he continued to receive diagnoses of a cognitive disorder throughout his hospitalization.  

In March 2009, the VA examiner noted that the Veteran had exhibited a significant decline over the years and a marked change during the last few months.  Since the March 2006 VA examination, his cognitive abilities had declined and it was not likely his current condition was a result of chemotherapy for lymphoma.  The examiner concluded that a diagnosis of dementia was appropriate as the Veteran's behavioral changes were not consistent with a cognitive disorder.  However, the examiner did not note that the previous diagnosis of a cognitive disorder was "clearly erroneous" as required by 38 C.F.R. § 3.105(d); rather the examiner found that the Veteran's recent behavior was no longer consistent with the previous diagnosis of a cognitive disorder.  This conclusion implies that the original diagnosis was valid at the time it was rendered, but had merely changed based on the Veteran's current symptoms.  In short, while the March 2009 VA examiner stated that the diagnosis of dementia was intended to correct a previous erroneous diagnosis, the whole of the examination report is not clear as to whether the previous diagnosis was in fact in error. Therefore, the Board cannot find that the March 2009 VA examiner certified that the diagnosis of a cognitive disorder was clearly erroneous. 

After careful review of the record, the Board finds that VA has not met the high evidentiary burden established by 38 C.F.R. § 3.105 to allow for the severance of service connection.  Thus, the severance of service connection for a cognitive disorder in the January 2010 rating decision was improper and restoration of service connection is required. 


ORDER

As the severance of service connection for a cognitive disorder manifested by memory problems secondary to non-Hodgkin's lymphoma was improper; restoration of service connection is granted. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


